                                                                   Case 2:19-cv-02206-GMN-BNW Document 14 Filed 03/17/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Citibank
                                                                                                 UNITED STATES DISTRICT COURT
                                                            8
                                                                                                        DISTRICT OF NEVADA
                                                            9

                                                            10    DANIEL ZEEVI,                                           Case No. 2:19-cv-02206-GMN-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                    Plaintiff,
                                                                                                                          STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            12    v.                                                      EXTENSION OF TIME TO RESPOND TO
AKERMAN LLP




                                                                                                                          COMPLAINT
                                                            13    CITIBANK,
                                                                                                                          (FIFTH REQUEST)
                                                            14                                    Defendant.
                                                            15            Plaintiff Daniel Zeevi, and Defendant Citibank (Citi), hereby stipulate and agree that Citi shall
                                                            16   have an additional four (4) weeks, up to and including April 14, 2020, to file its response to the
                                                            17   plaintiff's complaint, which is currently due on March 17, 2020 per ECF No. 13.
                                                            18   . . .
                                                            19   . . .
                                                            20   . . .
                                                            21   . . .
                                                            22   . . .
                                                            23   . . .
                                                            24   . . .
                                                            25   . . .
                                                            26   . . .
                                                            27   . . .
                                                            28

                                                                 52402235;1
                                                                   Case 2:19-cv-02206-GMN-BNW Document 14 Filed 03/17/20 Page 2 of 2




                                                            1             This is the parties' fifth request for an extension of this deadline and is not intended to cause

                                                            2    any delay or prejudice to any party. The parties are continuing settlement discussions as well as

                                                            3    discussions regarding alternative dispute resolution. Due to office closures and various measures taken

                                                            4    related to the COVID-19 pandemic, there have been delays necessitating additional time to continue

                                                            5    those discussions and/or prepare a responsive pleading.

                                                            6             DATED this _17th_ day of March, 2020.

                                                            7
                                                                  AKERMAN LLP                                             KNEPPER & CLARK, LLC
                                                            8
                                                            9     /s/ Jamie K. Combs                                      /s/ Miles N. Clark
                                                                  DARREN T. BRENNER, ESQ.                                 MATTHEW I. KNEPPER, ESQ.
                                                            10    Nevada Bar No. 8386                                     Nevada Bar No. 12796
                                                                  JAMIE K. COMBS, ESQ.                                    MILES N. CLARK, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Nevada Bar No. 13088                                    Nevada Bar No. 13848
                                                                  1635 Village Center Circle, Suite 200                   5510 S. Fort Apache Road, Suite 30
                      LAS VEGAS, NEVADA 89134




                                                            12    Las Vegas, NV 89134                                     Las Vegas, NV 89148
AKERMAN LLP




                                                            13
                                                                  Attorneys for Citibank                                  Attorneys for Daniel Zeevi
                                                            14

                                                            15

                                                            16   IT IS ORDERED that ECF No. 14                IT IS SO ORDERED
                                                                 is GRANTED. The court grants                   IT IS SO ORDERED.
                                                            17   this extension but requests that             DATED: March 19, 2020
                                                                 parties continue working diligently
                                                            18
                                                                 so the case can be dismissed by                UNITED STATES DISTRICT COURT JUDGE
                                                            19   way of an agreement or returned                Case No. 2:19-cv-02206-GMN-BNW
                                                                 to a litigation track. The parties
                                                            20   may file a motion seeking a                  ______________________________________________
                                                                                                                DATED: __________________________
                                                                 settlement conference, if they               BRENDA WEKSLER
                                                            21
                                                                 believe it would be useful to reach
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                            22   a settlement. This settlement
                                                                 conference can be telephonic
                                                            23   (due to COVID-19 concerns).
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 52402235;1
